OFFICE OF THE AITORNEY GENERAL OF TEXAS
                               AUSTIN




Bonomsble Si; A.~Jamlson, CornmIssIoner
Department of Benking
Auatln - 14 - Texas




   , cappita% et00k;~~at any ragular meotlniz of 8t00kh0iae
    ‘\ertib\or any eptWa1 meet-      oalled for wlpt pur-
      $os6~,vote.,~o.&knd    the oharter   the board of dt
      reet+or~.@%aU’prepare, exeaute in thl9 mmnmr pm-
      vide4Sor tie exeaution of rrtlolen of aesoeiaticm,
      and fila,W~th the Comiseioner i4n amndmnt to the
     srtioles   of aasoolation.    If the CcamLmrionerfInda.
      that  the iIEmnlmeJltis not violative   o? *w alIf3 does
     not   prf~judt~e   the   inte=8ts   0f   a9p0dt0m   and   dab
     tars or the publla, he shall approve auoh amendment
     end  atamr   to the bank a oertified  uopy the-of,
     and said araendmentshall thereupon boame effective;
     provided, hovever, that Ii a etate~bttnk doe8 not
     have the power to.reaelve demand dep~rslts;zm amend-
     ments of Its articles   of asimaiat on ad t
     povsr~pmvlded under rubssctloam te)~ .(a %)yd)
     oti (f] o? Artiole l,of thla ahapter Lad & a&nC
     oban&gthedmlaileofmyrtateI%inkteanother
                                               :    ”




iimorable    H. A. Jamleon,Pa&e 2


        alty or  or tom shall be effeotive until approved
        by theStateBankingBardLathethe~rprovided
         for the approval f? 8n orl@nal.applloatlon    for
        ccharter.
          h a r ter . l l * *


            ‘Ibo amoval of 8 bank * a l~.rftfl purpose for
vhI.Ohpurpose its ohmtezl may be amexled, hut no amend-,
mnt obanging Ita Wile         to aMth8p oitp oc’tovn lUhl1
be sffeotive    until approved by WIO State BBnkhg Board
In thenwmerprovlded       for the approvalo?anor&lnal
ap:Jlioatlou for alamter.
           Wetakelttobetlmtthe@twdmhoulddeterraine
the Queetloao?mlnovalorsuoh?x4ukupoal          the sameboMsier-
ationa .Wtat vould &da the Board in permittins       the inoorpora-
tioh of a xtev State bank ior the designated .oity, or tom.      In
~therworaa, the~BoardethoulAreqube      the8ppllcrantbmkto
meet tti’ tem.o?~~&tiola    3 Se&ion  &and all other pert;-
nent raquiremint~ 0S a new b5nk for that oity ar’tcnm, iwlu-
d&q, o?oourse,    thea&UtZoaslaneas      to whothor the reatoval~
would pra&diaa tba ineerasta~o? aapottl~ora and emditom or
the pubU0.
              It appaaxy to’ibivi beem &o &aotios 6? the Btiak&
Do;artmont to permlt+name~to?.the             aharter of a State
bank f0r.W       purpose a?~ abanging its domloile~ even.be?ore the
adoptlou 0r the Bankins.Code.       See aguns    oplnlou to Mr.
Bmnd, Coma&aaLoner, Opluion No. 83, o? dato~Janurrg~22, 1934.
l'ho trieV’~s    there expressed by QOm#el that NOh aPlendwwt
wuuZdnotermtrave%m the oormtltutl~lreq          llirmentthatthe
onaand onlyplaae       ofbuainess   ofa State bmk&ouldbq        that
deeQiatc4 In Lta.ahmter.
           The Legislature ll’fihq alaotaetit b? the code haa
reaognicad thin VlW, but vlth the quali?lO#laua      oontslned
In Artiole l.2, SeotSon III, above quoted.



APPROvLm
       WAY31, .lg44                     ATTORRSY-                  OFTmLris
AlTORREXOSSRAL                         .pY   1s)            Ooie Speer
                                                            Asd.stant
OStblRtff
                                       APPmvm
                                        opinloll    cometee
                                       ~By B.U.B.       ‘chairam